Citation Nr: 1128382	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  95-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD) from November 21, 1989 to October 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962; December 1962 to January 1974; and May 1978 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1994 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a 50 percent evaluation for PTSD, effective November 21, 1989.  During the course of the appeal, the Board remanded the case to the RO for additional evidentiary and procedural development in February 2000 and June 2004.  The June 2004 Board decision also granted a 100 percent evaluation for the Veteran's PTSD, effective October 24, 2002.  The issue of entitlement to an initial evaluation greater than 50 percent for PTSD from November 21, 1989 to October 23, 2002, was remanded for development and remains in appellate status.  (See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993): On a claim for an original or an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit (i.e., a total, 100 percent rating) allowed by law and regulation and, thus, such a claim remains in controversy where less than the maximum available benefit is awarded.)  Following the development ordered by the June 2004 Board remand, the 50 percent evaluation assigned for PTSD for the period from November 21, 1989 to October 23, 2002, was confirmed in a May 2010 rating decision/supplemental statement of the case.  The case was returned to the Board in August 2010, which denied the claim in a September 2010 appellate decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a joint motion of the appellant and the Secretary of VA to vacate the September 2010 Board decision on the basis of inadequate reasons and bases.  The appeal was then remanded back to the Board in May 2011 for a new decision consistent with the joint motion.



FINDINGS OF FACT

For the period from November 21, 1989 to October 23, 2002, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to impaired judgment and disturbances of motivation and mood, which produce difficulty in establishing and maintaining effective work and social relationships, and no more than considerable impairment of social and industrial impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 50 percent for PTSD from November 21, 1989 to October 23, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist: entitlement to an increased initial rating

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his or her possession that pertains to the claim was removed from the regulation.  

The claim for a higher initial evaluation for the service-connected PTSD flows downstream from a September 1994 rating decision, which initially established service connection for this psychiatric disorder, effective from November 21, 1989, based on the date of the Veteran's claim of entitlement to VA compensation for this disability.  See 38 C.F.R. § 3.400 (2010).  An initial rating of 50 percent was assigned, effective from November 21, 1989.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any case, the Board notes that the Veteran's claim was initially adjudicated in the first instance well over a decade prior to VA's implementation of the VCAA, but that VA ultimately provided the Veteran with a VCAA notice letter in October 2009, whose content complies with the notice requirements prescribed by 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The matter was thereafter readjudicated on the merits in a May 2010 rating decision/supplemental statement of the case.  As such, to the extent that the appellant contends that there is a defect in timing of notice, the later notice followed by a subsequent readjudication "cures" the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

During the course of this lengthy appeal, VA has repeatedly informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from November 21, 1989, when the Veteran's entitlement to service connection for PTSD first arose, and as the Veteran has been granted a 100 percent rating for PTSD, which is the maximum benefit provided by the law and regulations, effective October 24, 2002, the relevant time period and evidence that must be addressed in the adjudication of the present claim encompasses the period from November 21, 1989, to October 23, 2002, in order to allow the Board to consider the applicability of staged ratings.  See 38 C.F.R. § 3.400(o)(2) (2010); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that private, VA, and Social Security Administration (SSA) clinical records that pertain to treatment and examination of the Veteran's service-connected psychiatric disability for the period spanning November 21, 1989, to October 23, 2002, have been obtained and associated with the claims file.  In any case, the Veteran has not indicated that there are any outstanding medical records or other pertinent evidence relevant to the time period at issue that must be considered in the appeal with respect to the increased initial rating claim on appeal.  The Board has reviewed the pertinent VA psychiatric examination reports conducted during the period at issue, and notes that the examiners who conducted these examinations have provided adequate discussion of their clinical observations and a rationale to support their respective findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  The examiners have also provided sufficient clinical findings to permit the Board to rate the Veteran's psychiatric disability within the scope of the applicable rating codes.  Thus, the VA examinations of record for the pertinent time period are deemed to be adequate for rating purposes and for adjudicating the appeal of the initial rating assigned for the psychiatric disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that VA has fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the initial rating issue decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the claim for a higher initial rating for PTSD on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file with respect to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial evaluation above 50 percent for PTSD for the period from November 21, 1989 to October 23, 2002.

Disability evaluations are administered under the Schedule for Rating Disabilities which is designed to compensate a veteran for reductions in earning capacity as a result of injury or disease sustained as a result of or incidental to military service. See 38 U.S.C.A. § 1155; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a disability, the VA is required to consider the functional impairment caused by the specific disability.  38 C.F.R. § 4.10 (2010).  Each disability must be evaluated in light of the medical and employment history, from the point of view of the veteran's working or seeking work, and in relation to the clinical history.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010); Schafrath, supra. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the time of an initial rating - a practice known as "staged" ratings.

The Board notes that the schedular criteria for evaluation of psychiatric disabilities were revised during the course of the current appeal, effective November 7, 1996.  Where a law or a regulation changes after a claim has been filed or reopened, but before the administrative judicial process has been concluded, the version most favorable to an appellant applies unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. Brown, 1 Vet. App. 308, (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the provisions of the more favorable version of revised legislation may not be applied prior to the date of their enactment, unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  See 38 U.S.C.A. § 5110 (West 2002); DeSousa v. Gober, 10 Vet. App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-19 (1997). 

Thus, the Veteran's psychiatric disorder must be evaluated under both the old and new criteria, applying the most favorable version subject to the aforementioned effective date limitations.  Under the old criteria, the severity of disability was based upon actual symptomatology as it affects social and industrial adaptability, and two of the most important determinants of disability were time lost from gainful work and decrease in work efficiency.  38 C.F.R. 4.132.

The Veteran's PTSD was initially evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1989).  This code provides for the assignment of a 50 percent rating when the ability to maintain effective or favorable relationships with people is considerably impaired and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. Severe social and industrial impairment, with the ability to establish and maintain effective or favorable relationships with people being severely impaired, warrants a 70 percent rating.  A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation from the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  

On November 7, 1996, the rating criteria for PTSD were revised and are now found in 38 C.F.R. § 4.130, Code 9411.  Under this revised code, for a 100 percent disability rating there must be total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  

For a 70 percent disability rating to apply, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

A 50 percent disability rating requires that there be occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

For the period prior to November 7, 1996, the pertinent evidence includes VA and private medical and examination reports dated in 1990, which show that the Veteran was psychiatrically hospitalized from April 30 - May 30, 1990 (for which he has been awarded a temporary total rating for this period, under the provisions of 38 C.F.R. § 4.29).  The objective clinical evidence shows that his psychiatric symptoms included sleeping problems, nightmares at least twice a week, intrusive thoughts about Vietnam, exaggerated startle response, memory flashbacks triggered by stimuli such as television shows, and occasional trouble concentrating.  The examiner described him as angry, depressed, mistrustful, and reclusive.  At the time of his VA examination in June 1990 and inpatient examination in April 1990, he was employed at the United States Postal Service (USPS).  Mental status examinations at the time show that he was alert, oriented on all spheres, cooperative with the examiner, and had intact memory.  He reported only one single occasion of hearing an indecipherable voice, but otherwise denied having any other auditory or visual hallucinations.  Although the Veteran reported being harassed and otherwise being treated unfairly by his supervisor and co-workers at the workplace, to the point of experiencing homicidal ideation against the supervisor, no actual episodes of violence or suicidal ideation are indicated and, more importantly, the clinical evidence does not demonstrate that he is an actual danger to the personal safety of himself or others.  The July 1990 report of the period of hospitalization indicates that after observing the Veteran's behavior on the ward and his interactions with other patients and staff, it was the opinion of the psychiatric staff that the Veteran primarily had a primary personality disorder which probably counted for much of his current self-reported stress and conflict on his job.  This was definitely being exacerbated by his marijuana abuse which could account for his paranoia.  It was also noted that although the Veteran did have a PTSD syndrome and would carry this as a diagnosis, it was not felt to be his primary cause of his current job-related stress.  As such, the Board finds that for this period of time, the objective clinical evidence demonstrates that the Veteran's PTSD was not manifested by more outward displays of psychiatric symptoms.  Rather, it was the manifestations of a non-service-connected personality disorder that were the more visible aspects of the Veteran's behavior, for which the regulations do not provide for payment of VA compensation.   

A December 1990 private psychiatric statement shows, in pertinent part, that the Veteran displayed a preoccupation with the sense of being victimized by authority figures at his place of employment, but without suicidal or homicidal ideation or evidence of a psychotic thought process.  The Veteran had been on a psychotropic medication regimen for the previous year and was receiving regular counseling.  The impression was that he would be able to function adequately and do well emotionally provided that he remained compliant with his medication and regular psychotherapy.

RO hearing testimony in January 1991 shows, in pertinent part, that the Veteran reported PTSD symptoms that included frequent anxiety, Vietnam-related nightmares, disturbed sleep, significant decrease in intimate relations with his spouse and a sense of estrangement from his immediate family members and society in general.

A September 1992 statement from psychiatrist David Helm, M.D., indicates that the Veteran continued to experience problems at the workplace due to his PTSD, paranoid state, and innate problems with interpersonal relationships due to his choice to be aloof and withdrawn, which led to intermittent conflicts at the workplace with angry outbursts and periods of emotional intensity, which might make him a candidate for disability retirement.

An October 1992 letter from the Consulting Medical Officer of the USPS shows, in pertinent part, that the physician had recommended that the Veteran was totally and permanently disabled and should be granted disability retirement as soon as possible, although no specific clinical diagnosis or reason for this recommendation was stated in the letter. 

A March 1993 private medical statement from Dr. Helm shows that the Veteran had been treated for just over a year for major depressive disorder, PTSD, and a paranoid state.  The Veteran had been having problems with interpersonal relationships and conflicts at work because of his aloof attitude and tendency to socially withdraw from others.

In May and July 1994, the Veteran underwent psychiatric testing and examination by VA.  Personality testing revealed a borderline personality disorder, with associated transient features of anxiety and depression and probably transient paranoid thoughts and paranoid excitement.  Other psychological test results were consistent with borderline personality traits.  The psychologist administering the tests questioned whether the Veteran's many complaints and symptoms were related to PTSD or, more probably, to the underlying personality disorder.  The Board has weighed the import of the psychologist's assessment and finds that, as a factual matter, this opinion supports the conclusion that the Veteran's personality disorder could be distinctly differentiated from his PTSD at this juncture in time, and that his external "symptoms" were facets of a personality disorder and not his service-connected PTSD. 

The VA mental status examination in July 1994 noted symptoms essentially identical to those reported in the initial VA examination.  The Veteran had left his job at the USPS because he was unable to get along with his co-workers.  On mental status examination, he was alert and oriented, with an apprehensive mood and a slightly anxious affect.  There was no suicidal or homicidal ideation and concentration appeared good.  Form of thought was linear, fund of knowledge good, and memory fair.  The Veteran sat with his back to an open door and did not seem to express any anxiety in that regard.  The examiner opined that the Veteran appeared to meet the full criteria for PTSD and that "it did not seem that his inability to maintain employment has been as much related to his (PTSD) problem as it was to his personality style(,) (h)is perception of other's impressions of him, some paranoia, his poor social adaptiveness and. . . some borderline (personality) traits.  The Veteran's overall appearance during the time of the examination was more of agitation than anxiety, demonstrated by expressions of frustration with the VA because he had not been granted service-connected disability.  The examiner believed that many of the symptoms of PTSD described by the Veteran seemed to have improved significantly.  The Axis I diagnosis was PTSD and the Axis II diagnosis was personality disorder, not otherwise specified.  The Axis IV, severity of psychosocial stressors, was considered mild to moderate, and the Axis V, Global Assessment of Functioning (GAF) score was 70 percent, indicating some difficulty in social and occupational functioning, but generally functioning well with some meaningful interpersonal relationships, per the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association.

A May 1995 SSA decision shows that this agency determined that the Veteran was disabled for purposes of SSA benefits as of January 1993, due to anxiety-related disorders and personality disorders.  A July 1995 SSA-authorized psychiatric examination shows that on mental status evaluation, the Veteran was well-oriented, cooperative, and motivated and did not display any sign of psychosis, thought disorder, or danger to himself or others.  He was able to concentrate, think abstractly, attend to his personal appearance and hygiene, feed and dress himself, handle funds, and tend to his normal daily activities of living.  He could distinguish right behavior from wrong.  His Axis I diagnoses included mild-to-moderate dysthymia and PTSD, with an Axis II diagnosis of mixed personality disorder including paranoid features.  His current and highest GAF in the past year were assessed as 60.  In his commentary, the examiner stated that based on the Veteran's suspiciousness, he would experience some difficulty coping with the stress and pressure of routine day-to-day employment. 

Additional evidence to be considered for this appeal for an increased initial rating includes VA mental status examinations in October 1995 and February 1997, statements dated 1994 - 1996 from the Veteran's private psychiatrist, Dr. Helm, and the Veteran's February 1996 hearing testimony.  The October 1995 VA psychiatric examination report disclosed that the Veteran was on a psychotropic medication regimen.  He reported having a spouse and two teenage daughters, but no friends.  He spent most of his day indoors watching television unselectively.  At present, he was mainly in a situation of chronic wariness and depressive reaction, which included, in part, his current state of isolation.  He was considered to be moderately severely impaired with a guarded prognosis.

Dr. Helm stated in correspondence dated June 1995 that the Veteran still had symptoms relative to his PTSD, major depression, and delusional disorder that would interfere with his ability to work.  These symptoms affected his ability to work around other people, especially with regard to receiving supervision and/or criticism.  A March 1996 statement from Dr. Helm noted that the aforementioned  diagnoses remained the same.  The Veteran continued to struggle with intrusive thoughts and thoughts of "military issues" that he did not want to think about and was stressed by family problems.  His mood was dysphoric and at times contentious.  His compliance with prescribed medication was erratic.  He felt disabled and unemployable and had not been able to move on ever since his interpersonal conflicts at the USPS, which probably exacerbated the symptoms from the above diagnoses.

During his February 1996 hearing before the RO, the Veteran reported having regular nightmares of an unspecified type and daily intrusive thoughts of his military experiences in Vietnam.  He experienced severe problems with interpersonal relationships, principally with co-workers when he was employed at the USPS.  He reported that he did not socialize much, being more comfortable when alone.  Medication, which he took on a regular basis, had recently been increased in dosage.  He reported having depression and difficulty with memory and concentration.  He saw his psychiatrist for counseling once a month.

Applying the aforementioned evidence to the rating criteria for psychiatric disabilities in effect prior to November 7, 1996, the Board finds that the weight of the clinical evidence demonstrates that the Veteran's PTSD produces no more than a considerable degree of industrial impairment, as contemplated in the criteria for a 50 percent evaluation.  Although there is indication of some ongoing depression, there is no indication of psychoneurotic symptoms so disabling as to seriously affect his ability to function appropriately.  He has been found to be well-oriented in all spheres, non-violent, non-psychotic or delusional, and able to effectively engage others when the situation required, despite his preference to remain socially isolated and by himself.  The clinical evidence for this period indicates that his inability to work is due in large and significant part to his personality disorder, which contributes significantly to his occupational impairment, in addition to his service-connected PTSD.  In this regard, the Board notes that clear clinical distinctions have been made between the Veteran's PTSD and his personality disorder by the VA psychologists and psychiatrists involved in the Veteran's treatment and evaluation.  However, VA compensation is not payable for a personality disorder as this is a condition not deemed to be a disease or injury within the meaning of 38 C.F.R. § 3.303(c) (2010).  Therefore, as the clinical evidence indicates that disabling symptoms associated with service-connected PTSD are a significant contributory cause, but not the sole cause of the Veteran's social impairment and unemployability during the time period at issue (in view of the evidence showing that his personality disorder also played a major role in adversely affecting his socio-economic viability), the Board finds that the 50 percent rating under the old rating code that was assigned to PTSD for the period prior to November 7, 1996 adequately compensates him for his level of considerable occupational impairment attributable to his PTSD symptoms.  With regard to his social impairment due to PTSD, such is to be evaluated only as it affects his industrial adaptability.  38 C.F.R. § 4.129 (1996).  The record demonstrates that the Veteran's social impairment due to PTSD has not significantly impacted his industrial adaptability.  Here again, the clinical evidence indicates that his inability to work during this period is due, in large part, to his non-service-connected personality disorder.

There is no question that the Veteran's PTSD remains symptomatic and productive of functional impairment.  The question here is one of degree.  The relevant evidence on file does not show that his ability to maintain effective or favorable relationships with people is more than considerably impaired and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in more than considerable industrial impairment, which is productive of a 50 percent rating.  38 C.F.R. § 4.132, Code 9411.  The Veteran's social withdrawal and paranoid ideation are clinically attributed to his personality disorder which, as previously discussed, is not a condition for which VA compensation may be paid.  The Board thus concludes that the weight of the evidence shows that the Veteran's PTSD more nearly approximates the criteria for a 50 percent rating under the old criteria in effect prior to November 7, 1996.  38 C.F.R. § 4.7, 4.132, Code 9411 (1996).

Evidence pertinent to the Veteran's claim for the period on and after November 7, 1996, when the revised rating schedule for rating psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic Code 9411 went into effect, includes the report of a February 1997 VA psychiatric examination, in which the examiner noted that the Veteran's interview was completely overshadowed by the fact that he had recently been diagnosed at the time with prostate cancer.  He was very preoccupied with this adverse health development.  During the interview, he went into a rambling exposition of the damage Agent Orange did to him.  He complained with particular bitterness that a VA psychiatrist did not believe he had nightmares about Vietnam.  The Axis I diagnoses were, as relevant, PTSD and borderline personality disorder with an Axis II diagnosis of narcissistic personality disorder, and Axis III diagnosis of adenocarcinoma of the prostate.  His Axis IV current stressors were his prostate cancer, which had taken him by surprise and preoccupied all of his thinking, and the fact that he seemed to be on the offensive so much that people had shunned him.  The Axis V GAF score was assessed around 45.  Overall social and occupational functioning was considered to be seriously impaired.  The examiner opined that the 50 percent PTSD disability rating assigned at the time was well within what he merited.      

The clinical evidence for this period indicates that the Veteran's inability to work is due in large part to a number of physical and mental disorders, including prostate cancer, with its resultant emotional distress, and personality disorders, as well as PTSD.  It is noteworthy that it was indicated at the 1997 VA psychiatric examination that much of the Veteran's focus of concern was associated with his prostate cancer.  The GAF score was 45, but the psychiatric examiner opined at that time that the 50 percent rating assigned to the Veteran's PTSD was consistent with the degree of psychiatric impairment attributable to this disorder.  The Board notes that the assessment of the appropriate disability rating is not a matter for the medical examiner but rather the rating specialist and the Board to determine.  However, the examiner's report has clearly described the Veteran's life circumstances regarding his cancer and its own impact upon his social and economic viability.  The Board must also consider as well the contributory impairment from the Veteran's personality disorder, which has contextually and historically played such a significant role in the occupational and social functionality of this particular Veteran.  The objective facts presented do not indicate that the Veteran's service-connected PTSD itself, separate and distinct from his other non-service-connected or non-VA-compensable Axis II pathologies, produces a degree of social and occupational impairment that meets the criteria for a 70 percent evaluation.  The average GAF score reported is not consistent with more than moderate functional impairment due solely to PTSD.  His inability to work at the time was due, in large part, to his non-service-connected personality disorder and physical disabilities, including prostate cancer.

Clinical evidence for the period thereafter, up to October 23, 2002, includes an August 1999 private counseling report showing that the Veteran complained of Vietnam-related nightmares and memory flashbacks with suicidal ideation associated with a clinical impression of PTSD and generalized anxiety disorder.  He was encouraged and agreed to resume regular use of psychotropic medication (Prozac), use of which had apparently lapsed. 

In an April 25, 2000 letter, Dr. Helm reported that the Veteran had Axis I diagnoses of PTSD and major depression with a GAF score of 50, for which he was on a psychotropic medication regimen.  Dr. Helm stated that the Veteran's depression ranges from a dysphoric mood, in which he felt helpless and worthless, to feeling suicidal and agitated.  His PTSD was often disruptive and led to memory flashbacks and panic disorder, with stress that occasionally affected his thought organization and caused him to make to adverse conclusions or assumptions.  Dr. Helm opined at the time that he did not see him as being able to function in a competitive employment situation.

VA psychiatric examination in April 2000 shows that the Veteran was well-oriented and not presenting with any delusional or psychotic symptoms and there was no indication that he was unable to maintain his own appearance and personal hygiene.  He was cooperative with the examiner and did not appear argumentative or threatening during the interview.  He was diagnosed with PTSD on Axis I with borderline personality disorder on Axis II.  He was assessed with a GAF of 60 due solely to PTSD, with an overall GAF score of 50 when incorporating his borderline personality traits based on ambiguous paranoia and mistrust.  In his commentary, the examining psychiatrist reported that the Veteran endorsed having hypervigilance, exaggerated startle response, recurrent and intrusive thoughts about Vietnam (with psychological and physiological reactivity when describing events in Vietnam), social withdrawal and avoidance of stimuli that might provoke memories of Vietnam, anhedonia, impaired concentration, and poor sleep.  The examiner further noted that upon exiting the interview, he observed the Veteran interacting in a jovial fashion with an acquaintance that he encountered in the hallway.  The examiner stated that the degree of ease in which the Veteran interacted with the acquaintance was somewhat surprising in comparison to the level of anxiety displayed during the psychiatric interview.  

Applying the aforementioned objective clinical findings to the criteria for rating PTSD applicable for the period at issue (which includes both the old and new criteria), the Board finds that the 50 percent initial evaluation assigned for the Veteran's psychiatric disability prior to October 24, 2002, adequately compensates him for the level of impairment associated with his Axis I diagnosis.  The evidence currently demonstrates occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, the clinical evidence also shows that his psychiatric disability does not produce abnormal affect, thought patterns or speech.  Although the evidence indicates that the Veteran experiences some measure of impaired thinking and impulse control which produces occupational and social impairment, his PTSD and non-service-connected personality disorder jointly contribute to this situation and therefore the Board finds that the 50 percent evaluation assigned to his PTSD adequately compensates him for the extent to which the PTSD creates such impairment.  

The overall clinical picture for the period at issue does not demonstrate that the Veteran's PTSD meets the criteria for the next higher rating of 70 percent under the applicable Diagnostic Code.  Specifically, the weight of the clinical evidence does not show that his service-connected psychiatric disability results in occupational and social impairment due to obsessional rituals which interfere with routine activities, illogical speech, impaired impulse control with periods of violence, spatial disorientation, or neglect of his own personal appearance and hygiene or symptoms which more nearly approximate a 70 percent evaluation.  The Veteran is demonstrably oriented on all spheres, does not suffer from delusional thinking or psychosis, and is able to effectively engage with others, as shown by his ability to conversationally engage with his psychiatric examiners, counselors, and health care providers, as well as his personal acquaintances.  In fact, it is noteworthy to the Board that the April 2000 examination report revealed that the Veteran appeared able to present himself as seemingly more socially impaired on examination than afterwards, when he was observed in a post-examination setting jovially interacting with his peers.  Such observable inconsistencies in outward demeanor and behavior tend to undermine the credibility of the Veteran as far as his capacity for truthfully reporting the severity of his PTSD symptoms without embellishment or exaggeration.  As such, Dr. Helms' assessments of the severity of the Veteran's PTSD must be taken within the context of the Veteran's evident propensity for exaggerating his symptoms.  While the Board finds the statements of Dr. Helms to have a measure of probative value in creating the overall clinical picture of the severity of the Veteran's PTSD, the Board will assign greater probative weight for objectivity in this regard to the findings of the VA examiners.

The Board notes that apart from PTSD, the clinical evidence indicates the presence of additional Axis I diagnoses including major depression.  The relevant caselaw has directed that when it is not possible to distinguish or discern the effects of a non-service-connected disorder from a service-connected one, VA must attribute such effects to the service-connected disorder.  See Howell v. Nicholson, 19 Vet. App. 535 (2005); Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, the Board will concede that the psychiatric impairment produced by the Veteran's major depression is part and parcel to his service-connected PTSD.  However, the disability picture presented by these Axis I diagnoses alone do not more closely resemble the constellation of social and occupational impairment contemplated in the rating criteria for a 70 percent evaluation in view of the objective evidence showing significant contributory impairment in this regard due to his Axis II personality disorder, from which a clear clinical distinction from his service-connected PTSD/major depression has been drawn by the medical examiners, and for which no VA compensation may be paid.     

To the extent that the Veteran experiences occasional suicidal ideation, the clinical evidence indicates that these episodes are not frequent occurrences and the medical record does not indicate that he poses an actual physical threat to the safety of himself and others.  He has demonstrated a knowledge of what is right and wrong and is not clinically demonstrated to have a history of violence or otherwise pose a physical threat to his own personal safety or the personal safety of others.  The overall disability picture portrayed by the clinical evidence indicates a level of considerable, but not severe, social and occupational impairment due to PTSD symptoms, which is adequately contemplated in the criteria for a 50 percent rating for the period from November 21, 1989 to October 23, 2002.

The rating criteria contemplate the assignment of a 70 percent evaluation for a psychiatric disability that imposes difficulty in adapting to stressful circumstances, including work or a work-like setting.  While the clinical evidence does indicate that the Veteran experiences a measure of difficulty in this regard, it also indicates - as previously discussed - that one of the major contributory factors as to why the Veteran is no longer able to function and adapt to the stresses of a regular work environment is because of his Axis II personality disorder, which greatly interferes with his ability to maintain employment because of his paranoid ideation and tendency to be socially aloof and withdrawn.  Per VA regulations, personality disorders are not diseases or disabilities within the meaning of applicable legislation for which VA compensation may be paid.  (See 38 C.F.R. § 3.303(c) (2010).)  Although the clinical examination indicates that the Veteran's service-connected PTSD also contributes significantly to his employment problems, it is not the sole factor for his occupational impairment as the aforementioned clinical evidence indicates that the non-service-connected personality disorder also plays as significant a factor towards rendering him unable to maintain steady employment.  Therefore, the Board concludes that the 50 percent evaluation currently assigned appropriately compensates him for that level of occupational impairment that can be clinically associated with his service-connected PTSD for the period from November 21, 1989 to October 23, 2002.

The Board finds that the clinical evidence does indicate a level of impairment with the Veteran's ability to establish and maintain effective interpersonal relationships, but not an actual inability to do so, as contemplated by the criteria for a 70 percent rating, that would support an evaluation above the 50 percent rating currently assigned.  The objective clinical treatment notes and examination reports relevant to the time period at issue have routinely demonstrated that the Veteran is able to engage and interact with his interviewers, and the fact that he was observed being able to interact normally and, in fact, jovially with a personal acquaintance is evidence of an ability on his part to establish and maintain some measure of effectiveness in his interpersonal relationships, such that he does not meet the criteria for a 70 percent rating on the basis of an inability to do so during the time period at issue.

Based on the foregoing discussion, the Board concludes that the weight of the objective clinical evidence is against a finding that the Veteran's service-connected PTSD is productive of a level of social and occupational impairment that warrants the assignment of an initial rating above 50 percent from November 21, 1989, to October 23, 2002.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected PTSD, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected psychiatric disability, by itself, does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a.  Although the evidence indicates that the Veteran currently experiences a degree of occupational impairment due to the adverse effects that his service-connected psychiatric disability imposes upon his psyche, mood, and mental coping abilities, this non-total level of impairment in itself does not demonstrate marked interference with employment such that the applicable rating schedule is rendered inadequate to rate the psychiatric disability.  Furthermore, the clinical evidence does not demonstrate that the psychiatric disability required frequent hospitalization, as only one episode of psychiatric hospitalization is demonstrated during the course of the roughly 13-year period at issue, from November 1989 to October 2002.  The Veteran is also demonstrably able to attend to his daily activities of living, maintain his personal appearance and hygiene, and is able to socially interact with others in a manner sufficient to adequately function in society.  The degree to which his psychiatric disability interferes with his occupational ability is adequately contemplated in the criteria for the 50 percent schedular evaluation presently assigned for the period from November 21, 1989 to October 23, 2002.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board notes that the weight of the clinical evidence for the period at issue indicates that the Veteran's occupational impairment is due not only to his service-connected PTSD but also to his non-service-connected personality disorder as well as additional impairment from his physical disabilities, including prostate cancer.  Therefore, the Board is not required to discuss the possible application of an extraschedular rating for PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An initial evaluation above 50 percent for PTSD for the period from November 21, 1989 to October 23, 2002, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


